Per Curiam.
The order of the Supreme Court, returned with this writ of error, dismissed a certiorari which brought into that court an affidavit and a summons to show cause issued out of a *353District Court in a landlord and tenant case. The contention in that court and here was that the affidavit was insufficient to confer jurisdiction on the District Court to issue the summons.
Our conclusion is that the determination of that question by the Supreme Court was entirely correct, for the reasons given in the opinion of Mr. Justice Garrison.
No objection was made to our consideration of the question thus argued,' and it is deemed advisable, therefore, to affirm the order of the Supreme Court. But it is not intended to indicate thereby that an order dismissing a certiorari in such a case is adjudged by us to be a final judgment reviewable in this court by writ of error.
For affirmance — The Chancellor, Chief Justice, Collins, Dixon, Gummere, Lippincott, Ludlow, -Adams, Bogert, Hendrickson, Nixon, Vredenburgh. 12.
For reversal — F one.